DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Application filed May 17, 2020.
	Claims 1-9 are pending.  Claims 10-18 are withdrawn due to an Election/Restriction Requirement.  Claim 1 is independent.
Election/Restrictions
Applicant’s election without traverse of Invention I comprising claims 1-9 in the reply filed on January 23, 2022 is acknowledged.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on May 17, 2020, January 12, 2021, March 18, 2021, July 9, 2021, August 25, 2021 and September 16, 2021.  These IDSs have been considered.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because the abstract is below the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takaoka (U.S. 2018/0205563).
	Regarding independent claim 1, Takaoka discloses a physically unclonable function (PUF) circuit (Fig. 5, see page 1, par. 0005, 0011-0012 and pages 6-7, par. 0068) comprising at least a PUF bit storage transistor (“anti-fuse cell” see pages 6-7, par 0068 and 0071).
	As discussed above, Takaoka’s physically unclonable function (PUF) circuit is substantially identical in structure to the claimed “physically unclonable function circuit,” wherein the differences reside only in the remaining limitations relating to properties or function of “having a gate-to-source/drain breakdown voltage lower than a gate-to-channel breakdown voltage and a gated source/drain junction breakdown voltage.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takaoka (U.S. 2018/0205563) in view of Wu et al. (U.S. 2016/0104542; hereinafter “Wu”).
	Regarding claim 2, Takaoka discloses the limitations with respect to claim 1.
(Fig. 2: 1S, see page 3, par. 0043);
	at least a program select transistor (Fig. 5: ST1) comprising a gate coupled to a program select line (Fig. 5: WL1), a drain region (Fig. 5: drain coupled to BL1), and a source region (Fig. 5: source coupled to Q1 and Q2);
	wherein the at least a PUF bit storage transistor (“anti-fuse cell” see pages 6-7, par 0068 and 0071) comprises:
	a drain region formed on the substrate (Fig. 2: DR1),
	a source region formed on the substrate (Fig. 2: SR1) and coupled to the source line (line couple to ground and CMP1),
	a channel region formed between the drain region and the source region (“channel region sandwiched between the source region SR1 and the drain region DR1,” see page 3, par. 0044),
	a gate dielectric layer having a first portion formed on the drain region of the at least a PUF bit storage transistor, a second portion formed on the source region of the at least a PUF bit storage, and a main portion formed on the channel region and between the first portion and the second portion (Fig. 2: GOX1), and
	a gate electrode formed on the main portion of the gate dielectric layer (Fig. 2: GE1) and coupled to the source region of the at least a program select transistor (Fig. 5: ST1).
As discussed above, Takaoka’s physically unclonable function (PUF) circuit specifically Takaoka’s PUF bit storage transistor is substantially identical in structure to the claimed “physically unclonable function circuit,” wherein the differences reside only in the remaining limitations relating to properties of “wherein thicknesses of the first 
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
	However, Takaoka is silent with respect to at least a program control transistor comprising a gate coupled to a program control line, a drain region coupled to a bit line, and a source region coupled to a source line, at least a program select transistor comprising a gate coupled to a program select line, a drain region, and a source region coupled to a ground line, and at least a read select transistor comprising a gate coupled to a read select line, a drain region coupled to the bit line, and a source region, wherein the at least PUF bit storage transistor comprises a drain region formed on the substrate and coupled to the source region of the at least a read select transistor.
	Similar to Takaoka, Wu teaches a circuit comprising a storage transistor that can be used as a physically unclonable function circuit, as recited by Takaoka’s page 7, par. 0071.
	Wu teaches a substrate (Fig. 3: P substrate),
	at least a program control transistor (Fig. 2: 220) comprising a gate coupled to a program control line (Fig. 2: FL), a drain region coupled to a bit line (Fig. 2: D2 is coupled to BLP through 210), and a source region coupled to a source line (Fig. 2: S2 is coupled to SL through 240 by capacitive coupling), 
at least a program select transistor (Fig. 2: 210) comprising a gate coupled to a program select line (Fig. 2: WLP), a drain region (Fig. 2: D1), and a source region coupled to a ground line (transistor 210 received V1 that may be a system low voltage such as ground voltage, see pages 2-3, par. 0029), and 
at least a read select transistor (Fig. 2: 240) comprising a gate coupled to a read select line (Fig. 2: line connected to gate of 240), a drain region coupled to the bit line (Fig. 2: BLR), and a source region (Fig. 2: source region couple to SL), 
wherein the at least PUF bit storage transistor (Fig. 2: 230) comprises a drain region formed on the substrate (Fig. 3: D2 formed on P Substrate) and coupled to the source region (Fig. 3: S3) of the at least a read select transistor (Fig. 4: 230’s source region is couple to 240 by capacitive coupling).
Since Wu and Takaoka are from the same field of endeavor, the teachings described by Wu would have been recognized in the pertinent art of Takaoka.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings described by Wu with the teachings of Takaoka for the purpose of obtain a memory cell that can operate under low voltage conditions, see Wu page 1, par. 0003.
Regarding claim 9, Takaoka in combination with Wu teaches the limitations with respect to claim 2.
As discussed above, Takaoka’s physically unclonable function (PUF) circuit specifically Takaoka’s PUF bit storage transistor is substantially identical in structure to 
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 3, there is no teaching or suggestion in the prior art of record to provide the recited gate electrode comprises a main gate portion disposed directly above the channel region, a first gate extension portion disposed beside the main gate electrode and on the first portion of the gate dielectric layer, and a second gate extension portion disposed beside the main gate electrode and on the second portion of the gate dielectric layer.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825